Case 1-19-cr-00740-CM-1 Document15 Filed in NYSD on 03/31/2020 Page 1 of 1

Law Offices of Donald Yannella, PC.
Member of NY & NJ Bars. -
Tel: (212) 226-2883 é / es
Fax: (646) 430-8379 [2/2
Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100 -233,Broadway, Suite 2370
River Edge, NJ 07661 New York, NY 10279

(Preferred mailing address)

Hon pee
‘if 1

RAY pros

~~) March 31, 2020

“PRD LITUUPYE EY 1.20
Hon. Colleen McMahon Wall i |

Daniel P. Moynihan United States Courthouse ‘ of f \ o 570
500 Pearl Street eege & a 6 a8 NE CO / 20 =
New York, NY 10007 at * Pw Ls 4 ma tots tude d’
US v. Ramon Solla, 19 Cr. 740 (CM) dawoo 7 f. Sunes. 2.1 atl (where (
Dear Chief Judge McMahon: 0 t \e steve. i } Le fp

a

Elizabeth Macedonio and | are for Ramon Solla. In light of the COVID-19 partdemic and
its evolving impact, we respectfully request that the next status conference, currently scheduled
for April 7, 2020, be adjourned for approximately 45 days.

As of March 13, 2020, attorney visitation at the MCC was suspended for thirty days to
prevent or reduce the spread of COVID-19. Even before that, attorney visitation at the MCC was
severely curtailed due to a lockdown and search of the facility. Consequently, Ms. Macedonio
and I have been unable to complete discovery review and consultation with Mr. Solla.

We respectfully request that the time until any adjournment date be excluded for speedy

trial purposes, pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) and (iv). The adjournment is necessary —
ursuant —

to guarantee effectiveness of counsel and prevent any possible miscarriage 0 Justice. The value

of this exclusion outweighs the best interests of the defendants andthe public to a speedy trial.

Assistant United States Attorneys Allison Nichols and Maurene Comey inform me that
they have no objection to this application.

Sincerely,
/s/

Donald J. Yannella, Esq.

 
